 




EXHIBIT 10.1
COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS
The table below provides information regarding the 2005 cash bonus, 2006 annual
base salary and 2006 target cash bonus of each named executive officer of
Genitope Corporation.

                          Named Executive Officer*   2005 Cash Bonus     2006
Annual Base     2006 Target Cash               Salary     Bonus**  
Dan W. Denney, Jr.
Chief Executive Officer
  $ 102,724     $ 478,000       50%  
John M. Vuko
Vice President, Finance and Chief Financial
Officer
  $ 58,408     $ 300,000       40%  
Mike Buckley
Vice President, Manufacturing
  $ 41,768     $ 242,000       30%  
Bonnie Charpentier
Vice President, Regulatory Affairs
  $ 28,512     $ 244,000       30%  
Claude Miller
Vice President, Quality
  $ 42,912     $ 250,000       30%  

 

*   Genitope Corporation’s Chief Executive Officer and four most highly
compensated executive officers for fiscal 2005 other than the Chief Executive
Officer who were serving as executive officers as of December 31, 2005
  **   Percentage of each named executive officer’s 2006 annual base salary

 